Citation Nr: 0501197	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.B.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1957 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
post-traumatic stress disorder (PTSD). 

In October 2004, a letter with attached argument was received 
at the RO from the veteran and was forwarded to the Board.  
This was identified as a response to the RO's most recent 
supplemental statement of the case issued in August 2004.  
The Board finds that the veteran's statements in this 
communication are not new evidence within the meaning of 
38 C.F.R. § 19.37, and a remand is therefore not required to 
allow initial consideration by the RO.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's stressors are uncorroborated.


CONCLUSION OF LAW

PTSD was not incurred as the result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection for PTSD in the July 1999 rating decision, an 
October 2000 statement of the case (SOC), August 2002, May 
2004, and August 2004 supplemental statements of the case 
(SSOC), and in an October 2003 letter to the veteran.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
letter, and in the May 2003 SOC, VA informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has also 
attempted to obtain any personnel records, but was informed 
by the National Personnel Records Center that none are 
available and any further attempts would be futile.  The RO 
also attempted to verify the veteran's claimed stressors 
through research of unit records, but was informed from the 
agency responsible for such research that the stressors were 
unverifiable given the information provided by the veteran on 
numerous occasions.  As such, the Board concludes that 
further inquiry would be futile.  A lay statement has been 
obtained and associated with the claims file.  The RO has all 
relevant current records of treatment identified by the 
veteran.  The veteran has not identified any additional 
records not already obtained.  He was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which was held in June 
2003, and before a Veterans Law Judge, which he declined.  VA 
has not provided an examination to the veteran, however, one 
is not necessary to decide the claim, as the medical evidence 
appears to be complete.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim for service 
connection for PTSD.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection was received in August 1998, and initially denied 
by the RO in a July 1999 rating decision.  Only after this 
initial rating action was promulgated did VA comply with the 
provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in August 2004.  
The Board therefore concludes that the failure to provide a 
pre-AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for PTSD.  There would be 
no possible benefit to remanding the claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Factual Background

The veteran's claim is well summarized in a March 1999 letter 
from a VA physician, H. Korraa, M.D., who wrote that the 
veteran was diagnosed in 1983 with PTSD.  Since then, he had 
received virtually continuous treatment for that condition as 
an outpatient.  His PTSD was described to be as a result of 
World War II experiences as a civilian in Croatia, and his 
experiences in the Navy as a fighter pilot trainee.  Both 
were noted to be jointly responsible for his current 
condition.  Regarding his flight training, Dr. Korraa wrote 
that the veteran's traumatic experiences "are in themselves 
sufficiently traumatic to result in PTSD . . . [and] are 
unquestionably responsible for causing [the veteran's] World 
War II survival instincts and memories to surface in a 
permanent, debilitating and disabling manner that he has 
experienced in the past and [which] he continues to 
experience."  In his opinion, the veteran's disability was 
due to his traumatic experiences as a fighter pilot trainee.

In response to VA's request for specific information 
regarding his claimed stressors, the veteran has submitted 
several detailed statements describing several specific 
events during World War II which occurred prior to service 
when he was a civilian, as well as five specific events which 
occurred while a fighter pilot trainee.  All of these events 
occurred during the period from July through November 1957 at 
Whiting Field Naval Air Station in Milton, Florida.  They are 
summarized from his statements briefly as follows:

	1.  Oxygen System Malfunction.

While on a training flight, flying solo between 30,000 
and 35,000 feet, the veteran stated that he blacked out 
and awoke with the plane rapidly descending.  He was 
able to recover control of the plane and make a safe 
landing.  He spoke to his crew chief regarding the 
incident, but did not remember his name.  This event, 
which he described as oxygen starvation, rekindled his 
World War II survival awareness.

	2.  Brake Malfunction.

This time the veteran stated that he was training to 
simulate a carrier launch.  The procedure was to taxi to 
the take-off spot, run up the engine to maximum take-off 
manifold pressure while straining against the brake 
pedals, and as soon as a signal was received, take off 
(launch) begins.  However, on this occasion, one of the 
brakes failed causing the plane to spin around a full 
360 degrees.  He shut down the engine and after 
communicating with the tower and ascertaining that he 
had brakes for taxiing, he took the plane back to the 
flight line, and spoke to the crew chief.  He wrote up 
the malfunction and got into another airplane and went 
on to accomplish the mission.  He stated that he was 
disturbed by the thoughts of this occurring in the close 
confines of a carrier deck.  Again, he did not remember 
the name of the crew chief.



	3.  Engine Backfire at Low Altitude.

While on another solo training flight or flights, 
practicing high altitude emergency procedures, the 
veteran stated that he cut power and descended to a low 
altitude at which time power was applied.  This would 
occasionally cause the engine to backfire "like a 
canon."  

	4.  Below Stall Speed During Final Approach.

On this occasion, there was an instructor in the back 
seat.  While on a training flight, the veteran was 
instructed to land the plane.  While landing, he noticed 
that the cruise speed was below stall speed, but before 
he could do anything, the instructor took control and 
landed the plane.  He described the landing as "lousy" 
and reckless, and the plane should have crashed.  The 
instructor was eventually grounded and transferred.  
This event reminded him of his experiences during World 
War II.  The veteran stated that he was unable to recall 
the name of the instructor.

	5.  Night Field Carrier Landing Practice.

These were actually several flights, on land, which were 
conducted to simulate landing at night on the deck of a 
carrier.  He described these landings as the most 
dangerous maneuver, and they reminded him of crawling 
through a minefield in World War II.

The RO attempted to verify the above stressors.  In a July 
2003 letter, the U.S. Armed Services Center for Unit Records 
and Research (USASCURR) informed the RO that there was 
insufficient stressor information to conduct a search.  In 
May 2004, the National Personnel Records Center (NPRC) 
informed VA that it had conducted an extensive and thorough 
search of their records, but was unable to locate any 
relevant records.  They concluded that the records either did 
not exist, or were not with NPRC.  The veteran was notified 
of these attempts and offered the opportunity to provide 
additional information.  

In a July 2004 statement, the veteran responded that all the 
stressors he was claiming were already fully reported.  He 
added that except for the stressor involving the flight 
instructor, whose name he could not remember, all stressors 
occurred while he was alone and there were no witnesses.  

As corroboration of his stressors, the veteran submitted a 
June 2004 statement from F. Percival, who indicated that he 
met the veteran during the late stages of his pre-flight 
training.  He then described three personal experiences that 
occurred during his flight training, but which did not 
involve the veteran.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002).  The Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2002); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  While 
the sufficiency of a stressor is a medical determination, the 
existence of a stressor is a question of fact within the 
purview of the Board.  See West v. Brown, 7 Vet. App. 70, 79-
80 (1994).  "Credible supporting evidence" cannot, as a 
matter of law, consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Analysis

The Board finds that for the following reasons, service 
connection for PTSD is not warranted.  As an initial matter, 
the Board notes that the evidence does not show, nor does the 
veteran allege, that he is a combat veteran.  As such, the 
provisions of 38 U.S.C.A. § 1154(b), and 38 C.F.R. 
§ 3.304(f)(1) for combat veterans are not for application.  
The veteran's claimed stressors are therefore considered 
noncombat stressors, and require corroboration.  

The veteran has thoroughly identified several preservice 
stressors which occurred during World War II when he was a 
civilian, and five inservice stressors, as described in 
detail above.  Service connection for PTSD may only be 
established on the basis of stressors which occurred in 
service.  38 C.F.R. § 3.304(f).  Under the current 
regulations and caselaw, VA will not examine the adequacy of 
a stressor as to whether it is sufficient to cause PTSD, 
instead relying strictly on competent medical evidence 
relating a current diagnosis to the claimed inservice 
stressor.  38 C.F.R. § 3.304(f), Compare Zarycki v. Brown, 6 
Vet. App. 91 (1994) (previously defining a stressor as an 
"event that is outside the range of usual human 
experience").  The statement from Dr. Korraa appears to 
provide a diagnosis of PTSD, and relates the diagnosis 
generally to the veteran's claimed inservice stressors.  
However, there is simply no corroborating evidence that the 
claimed stressors occurred.  By the veteran's own statements 
and testimony, he was alone for four of the five events he 
described as stressors, and he is unable to recall the name 
of the flight instructor he was with for the single stressor 
that occurred while he was not alone.  He has not provided 
the names of any witnesses, and attempts to verify the 
claimed stressors from government records were unsuccessful 
because of the absence of any verifiable information.  He was 
notified that corroboration was also possible from 
nonofficial sources, such as lay statements from persons who 
were there, but he has been unable to provide any such 
evidence.  The statement that he submitted from F. Percival 
does not discuss any of the specific events claimed by the 
veteran, and therefore does not corroborate the occurrence of 
any of the veteran's claimed stressors.

In conclusion, the Board finds that service connection is not 
warranted for PTSD because the claimed inservice stressors 
are not corroborated.  Even with a diagnosis of PTSD, a 
required element of the claim for PTSD is missing.  38 C.F.R. 
§ 3.304(f).  Extensive efforts have been made to develop the 
veteran's claim in a viable manner, but without a 
sufficiently documented inservice stressor event, there is no 
existing amount of doubt to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2003).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


